Citation Nr: 0716350	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  96-51 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady. 
Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the instant claim in July 2005, and the 
veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  In an October 2006 order, the Court granted the 
parties' Joint Motion for Remand of the Board's July 2005 
decision, vacating the Board's decision as it pertained to 
the issue of entitlement to service connection for PTSD, and 
remanding for additional action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2005 Joint Motion noted that VA did not fully 
discharge the duty to notify and assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
Specifically, the April 2003 VCAA notice letter failed to 
identify or instruct the veteran of the evidence necessary to 
substantiate his claim for PTSD.

The Joint Motion directs that VA provide fully compliant VCAA 
notice on the issue of service connection for PTSD.  Under 
the VCAA, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Fully compliant VCAA notice should be 
given the veteran on the claim of service 
connection for PTSD.

2.  If upon completion of the above action 
the claim remains denied, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




